--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
July 6, 2007, by and among GLOBAL ENERGY, INC., a Delaware corporation (the
“Company”), and the undersigned Buyers listed on Schedule I attached hereto
(each, a “Buyer” and collectively, the “Buyers”).

          WHEREAS:

          A.      In connection with the Securities Purchase Agreement by and
among the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the Buyers
(i) secured convertible debentures (the “Convertible Debentures”) which shall be
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock,” as converted, the “Conversion Shares”) in accordance
with the terms of the Convertible Debentures, and (ii) warrants (the
“Warrants”), which will be exercisable to purchase shares of Common Stock (as
exercised, collectively, the “Warrant Shares”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Securities Purchase
Agreement.

          B.      To induce the Buyers to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyers hereby agree as follows:

               1.      DEFINITIONS.

          As used in this Agreement, the following terms shall have the
following meanings:

                              (a)      “Effectiveness Deadline” means, with
respect to the initial Registration Statement required to be filed hereunder,
the 150th calendar day following the date hereof; provided, however, in the
event the Company is notified by the U.S. Securities and Exchange Commission
(“SEC”) that one of the above Registration Statements will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Date as to
such Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates required above.

                              (b)      “Filing Deadline” means, with respect to
the initial Registration Statement required hereunder, the 45th calendar day
following the first to occur of (i) the Second Closing, or (ii) the date the
Buyer notifies the Company that the Report has not provided a satisfactory
conclusion.

--------------------------------------------------------------------------------

                              (c)      “Person” means a corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

                              (d)      “Prospectus” means the prospectus
included in a Registration Statement (including, without limitation, a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

                              (e)      “Registrable Securities” means all of (i)
the Conversion Shares issuable upon conversion of the Convertible Debentures,
(ii) the Warrant Shares issued or issuable upon exercise of the Warrants, (iii)
any additional shares issuable in connection with any anti-dilution provisions
in the Warrants or the Convertible Debentures (without giving effect to any
limitations on exercise set forth in the Warrants or Convertible Debentures) and
(iv) any shares of Common Stock issued or issuable with respect to the
Conversion Shares, the Convertible Debentures, the Warrant Shares, or the
Warrants as a result of any stock split, dividend or other distribution,
recapitalization or similar event or otherwise, without regard to any
limitations on the conversion of the Convertible Debentures or exercise of the
Warrants.

                              (f)      “Registration Statement” means the
registration statements required to be filed hereunder and any additional
registration statements contemplated by Section 3(c), including (in each case)
the Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

                              (g)      “Required Registration Amount” means (i)
with respect to the initial Registration Statement at least Six Million
(6,600,000) shares of Common Stock issued or to be issued upon conversion of the
Convertible Debentures and upon exercise of the Warrants, and (ii) with respect
to subsequent Registration Statements all remaining Registrable Securities to be
filed, in each case subject to any cutback set forth in Section 3(c).

                              (h)      “Rule 415” means Rule 415 promulgated by
the SEC pursuant to the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Rule.

               2.      REGISTRATION.

                              (a)      On or prior to each Filing Deadline, the
Company shall prepare and file with the SEC a Registration Statement on Form S-1
or SB-2 (or, if the Company is then eligible, on Form S-3) covering the resale
of all of the Registrable Securities. The Registration Statement prepared
pursuant hereto shall register for resale at least the number of shares of
Common Stock equal to the Required Registration Amount as of date the
Registration Statement is initially filed

--------------------------------------------------------------------------------

with the SEC. The Registration Statement shall contain the “Selling
Stockholders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit A and contain all the required disclosures set forth
on Exhibit B. The Company shall use its best efforts to have the Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Effectiveness Deadline. By 9:30 am on the date following the date
of effectiveness, the Company shall file with the SEC in accordance with Rule
424 under the 1933 Act the final Prospectus to be used in connection with sales
pursuant to such Registration Statement. The Company shall cause the
Registration Statement to remain effective until all of the Registrable
Securities have been sold or may be sold without volume restrictions pursuant to
Rule 144(k), as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders (“Registration Period”). Prior to the
filing of the Registration Statement with the SEC, the Company shall furnish a
draft of the Registration Statement to the Buyers for their review and comment.
The Buyers shall furnish comments on the Registration Statement to the Company
within twenty-four (24) hours of the receipt thereof from the Company.

                              (b)      Failure to File or Obtain Effectiveness
of the Registration Statement. If: (i) a Registration Statement is not filed on
or prior to its Filing Date (if the Company files a Registration Statement
without affording the Holders the opportunity to review and comment on the same
as required by Section 3(a), the Company shall not be deemed to have satisfied
this clause (i)), or (ii) the Company fails to file with the SEC a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the SEC that a Registration Statement will not
be “reviewed,” or not subject to further review, or (iii) a Registration
Statement filed or required to be filed hereunder is not declared effective by
the SEC by its Effectiveness Deadline, or (iv) after the effectiveness, a
Registration Statement ceases for any reason to remain continuously effective as
to all Registrable Securities for which it is required to be effective, or the
Holders are otherwise not permitted to utilize the Prospectus therein to resell
such Registrable Securities for more than 30 consecutive calendar days or more
than an aggregate of 40 calendar days during any 12-month period (which need not
be consecutive calendar days) (any such failure or breach being referred to as
an “Event”), then in addition to any other rights the holders of the Convertible
Debentures may have hereunder or under applicable law, on each monthly
anniversary of each such Event date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each holder of Convertible Debentures an amount in cash, as partial
liquidated damages (“Liquidated Damages”) and not as a penalty, equal to 2.0% of
the aggregate purchase price paid by such holder pursuant to the Securities
Purchase Agreement for any Convertible Debentures then held by such holder. The
parties agree that (1) the Company shall not be liable for Liquidated Damages
under this Agreement with respect to any Warrants or Warrant Shares and (2) the
maximum aggregate Liquidated Damages payable to a holder of Convertible
Debentures under this Agreement shall be twenty-four percent (24%) of the
aggregate Purchase Price paid by such holder pursuant to the Securities Purchase
Agreement. The partial Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event.

                              (c)      Liquidated Damages. The Company and the
Buyer hereto acknowledge and agree that the sums payable under subsection 2(b)
above shall constitute liquidated damages

--------------------------------------------------------------------------------

and not penalties and are in addition to all other rights of the Buyer,
including the right to call a default. The parties further acknowledge that (i)
the amount of loss or damages likely to be incurred is incapable or is difficult
to precisely estimate, (ii) the amounts specified in such subsections bear a
reasonable relationship to, and are not plainly or grossly disproportionate to,
the probable loss likely to be incurred in connection with any failure by the
Company to obtain or maintain the effectiveness of a Registration Statement,
(iii) one of the reasons for the Company and the Buyer reaching an agreement as
to such amounts was the uncertainty and cost of litigation regarding the
question of actual damages, and (iv) the Company and the Buyer are sophisticated
business parties and have been represented by sophisticated and able legal
counsel and negotiated this Agreement at arm’s length.

               3.      RELATED OBLIGATIONS.

                              (a)      The Company shall, not less than three
(3) Trading Days prior to the filing of each Registration Statement and not less
than one (1) Trading Day prior to the filing of any related amendments and
supplements to all Registration Statements (except for annual reports on Form
10-K or Form 10-KSB), furnish to each Buyer copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the reasonable and prompt
review of such Buyers, The Company shall not file a Registration Statement or
any such Prospectus or any amendments or supplements thereto to which the Buyers
shall reasonably object in good faith; provided that, the Company is notified of
such objection in writing no later than two (2) Trading Days after the Buyers
have been so furnished copies of a Registration Statement.

                              (b)      The Company shall (i) prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the Prospectus used in connection
with such Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and as promptly as
reasonably possible provide the Buyers true and complete copies of all
correspondence from and to the SEC relating to a Registration Statement
(provided that the Company may excise any information contained therein which
would constitute material non-public information as to any Buyer which has not
executed a confidentiality agreement with the Company); and (iv) comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company’s filing a report on Form 10-KSB, Form 10-QSB or Form 8-K
or any analogous report under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), the Company shall incorporate such

--------------------------------------------------------------------------------

report by reference into the Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement the Registration Statement.

                              (c)      Reduction of Registrable Securities
Included in a Registration Statement. Notwithstanding anything contained herein,
in the event that the SEC requires the Company to reduce the number of
Registrable Securities to be included in a Registration Statement in order to
allow the Company to rely on Rule 415 with respect to a Registration Statement,
then the Company shall be obligated to include in such Registration Statement
(which may be a subsequent Registration Statement if the Company needs to
withdraw the initial Registration Statement and refile a new Registration
Statement in order to rely on Rule 415) only such limited portion of the
Registrable Securities as the SEC shall permit. Any Registrable Securities that
are excluded in accordance with the foregoing terms are hereinafter referred to
as “Cut Back Securities.” To the extent Cut Back Securities exist, as soon as
may be permitted by the SEC, the Company shall be required to file a
Registration Statement covering the resale of the Cut Back Securities and shall
use best efforts to cause such Registration Statement to be declared effective
as promptly as practicable thereafter.

                              (d)      The Company shall furnish to each Buyer
whose Registrable Securities are included in any Registration Statement, without
charge upon request, (i) at least one (1) copy of such Registration Statement as
declared effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) ten (10) copies of the final
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Buyer may reasonably
request) and (iii) such other documents as such Buyer may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities owned by such Buyer.

                              (e)      As promptly as practicable after becoming
aware of such event or development, the Company shall notify each Buyer in
writing of the happening of any event as a result of which the Prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver ten (10) copies of such
supplement or amendment to each Buyer. The Company shall also promptly notify
each Buyer in writing (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each Buyer by facsimile on the same day of
such effectiveness), (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

                              (f)      The Company shall use its best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the

--------------------------------------------------------------------------------

qualification of any of the Registrable Securities for sale in any jurisdiction
within the United States of America and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify each Buyer who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

                              (g)      If, after the execution of this
Agreement, a Buyer believes, after consultation with its legal counsel, that it
could reasonably be deemed to be an underwriter of Registrable Securities, at
the request of any Buyer, the Company shall furnish to such Buyer, on the date
of the effectiveness of the Registration Statement and thereafter from time to
time on such dates as a Buyer may reasonably request (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, and (ii) an opinion, dated as
of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the Buyers.

                              (h)      If, after the execution of this
Agreement, a Buyer believes, after consultation with its legal counsel, that it
could reasonably be deemed to be an underwriter of Registrable Securities, at
the request of any Buyer, the Company shall make available for inspection by (i)
any Buyer and (ii) one (1) firm of accountants or other agents retained by the
Buyers (collectively, the “Inspectors”) all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree, and each Buyer hereby agrees, to hold in strict
confidence and shall not make any disclosure (except to a Buyer) or use any
Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector and the Buyer has knowledge. Each
Buyer agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential.

                              (i)      The Company shall hold in confidence and
not make any disclosure of information concerning a Buyer provided to the
Company unless (i) disclosure of such information is necessary to comply with
federal or state securities laws, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation

--------------------------------------------------------------------------------

of this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning a Buyer is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Buyer and allow such Buyer, at the
Buyer’s expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.

                              (j)      The Company shall use its best efforts
either to cause all the Registrable Securities covered by a Registration
Statement (i) to be listed on each securities exchange on which securities of
the same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange or (ii) the inclusion for quotation on the National Association of
Securities Dealers, Inc. OTC Bulletin Board for such Registrable Securities. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(j).

                              (k)      The Company shall cooperate with each
Buyer who holds Registrable Securities being offered and, to the extent
applicable, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to a Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Buyers may
reasonably request and registered in such names as the Buyers may request.

                              (l)      The Company shall use its best efforts to
cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to consummate the disposition of such
Registrable Securities.

                              (m)      The Company shall make generally
available to its security holders as soon as practical, but not later than
ninety (90) days after the close of the period covered thereby, an earnings
statement (in form complying with the provisions of Rule 158 under the
Securities Act) covering a twelve (12) month period beginning not later than the
first day of the Company’s fiscal quarter next following the effective date of
the Registration Statement.

                              (n)      The Company shall otherwise use its best
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

                              (o)      Within two (2) business days after a
Registration Statement which covers Registrable Securities is declared effective
by the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Buyer whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit C.

                              (p)      The Company shall take all other
reasonable actions necessary to expedite and facilitate disposition by each
Buyer of Registrable Securities pursuant to a Registration Statement.

               4.      OBLIGATIONS OF THE BUYERS.

--------------------------------------------------------------------------------

                              (a)      Each Buyer agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 3(f) such Buyer will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities until such Buyer’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of a Buyer in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which a Buyer has entered into a
contract for sale prior to the Buyer’s receipt of a notice from the Company of
the happening of any event of the kind described in Section 3(f) and for which
the Buyer has not yet settled.

                              (b)      Each Buyer covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to the Registration Statement.

               5.      EXPENSES OF REGISTRATION.

          All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

               6.      INDEMNIFICATION.

          With respect to Registrable Securities which are included in a
Registration Statement under this Agreement:

                              (a)      To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend each
Buyer, the directors, officers, partners, employees, agents, representatives of,
and each Person, if any, who controls any Buyer within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to

--------------------------------------------------------------------------------

make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Buyers and each such controlling person promptly as such expenses
are incurred and are due and payable, for any legal fees or disbursements or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (x) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; (y) shall not be available to the
extent such Claim is based on a failure of the Buyer to deliver or to cause to
be delivered the prospectus made available by the Company, if such prospectus
was timely made available by the Company pursuant to Section 3(c); and (z) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Buyers pursuant to Section 9 hereof.

                              (b)      In connection with a Registration
Statement, each Buyer agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers,
employees, representatives, or agents and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or is based
upon any Violation, in each case to the extent, and only to the extent, that
such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Buyer expressly for use in
connection with such Registration Statement; and, subject to Section 6(d), such
Buyer will reimburse any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Buyer, which consent shall not be unreasonably withheld;
provided, further, however, that the Buyer shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to such Buyer as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Buyers pursuant to Section 9. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(b)
with respect to any prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
prospectus

--------------------------------------------------------------------------------

was corrected and such new prospectus was delivered to each Buyer prior to such
Buyer’s use of the prospectus to which the Claim relates.

                              (c)      Promptly after receipt by an Indemnified
Person or Indemnified Party under this Section 6 of notice of the commencement
of any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one (1)
counsel for such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

                              (d)      The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

                              (e)      The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the

--------------------------------------------------------------------------------

indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the law.

               7.      CONTRIBUTION.

          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

               8.      REPORTS UNDER THE EXCHANGE ACT.

          With a view to making available to the Buyers the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Buyers to sell securities of the Company to
the public without registration (“Rule 144”) the Company agrees to:

                              (a)      make and keep public information
available, as those terms are understood and defined in Rule 144;

                              (b)      file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements (it
being understood that nothing herein shall limit the Company’s obligations under
Section 4(c) of the Securities Purchase Agreement) and the filing of such
reports and other documents as are required by the applicable provisions of Rule
144; and

                              (c)      furnish to each Buyer so long as such
Buyer owns Registrable Securities, promptly upon request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such securities pursuant to
Rule 144 without registration.

               9.      AMENDMENT OF REGISTRATION RIGHTS.

          Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Buyers who then hold at least two-thirds (2/3) of the Registrable
Securities. Any amendment or waiver effected in accordance with this Section 9
shall be binding upon each Buyer and the Company. No such amendment shall be
effective to the extent that it applies to fewer than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or

--------------------------------------------------------------------------------

modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

               10.      MISCELLANEOUS.

                              (a)      A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities or owns the right to receive the Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two (2) or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

                              (b)      No Piggyback on Registrations. Except as
set forth on Schedule 10(b) attached hereto, neither the Company nor any of its
security holders (other than the Buyers in such capacity pursuant hereto) may
include securities of the Company in the initial Registration Statement other
than the Registrable Securities. The Company shall not file any other
registration statements until the initial Registration Statement required
hereunder is declared effective by the SEC, provided that this Section 10(b)
shall not prohibit the Company from filing amendments to registration statements
already filed.

                              (c)      Piggy-Back Registrations. If at any time
during the Registration Period there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans, then the Company shall send to each Buyer a
written notice of such determination and, if within fifteen (15) days after the
date of such notice, any such Buyer shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such Buyer requests to be registered; provided, however, that, the
Company shall not be required to register any Registrable Securities pursuant to
this Section 10(c) that are eligible for resale pursuant to Rule 144(k)
promulgated under the Securities Act or that are the subject of a then effective
Registration Statement.

                              (d)      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

--------------------------------------------------------------------------------


If to the Company, to: Migdal Aviv   7 Abba Hilel Street   Ramat Gan, 52520  
Israel   Telephone:      011 972 3 5913952   Facsimile:         011 +972 9 955
0454     With Copy to: Bernard Pinsky   800 – 885 West Georgia Street  
Vancouver, BC Canada   V6M 3R9   Tel:                    604.687.5700  
Fax:                    604.687.6314

If to an Buyer, to its address and facsimile number on the Schedule of Buyers
attached hereto, with copies to such Buyer’s representatives as set forth on the
Schedule of Buyers or to such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

                              (e)      Failure of any party to exercise any
right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof.

                              (f)      The laws of the State of New Jersey shall
govern all issues concerning the relative rights of the Company and the Buyers
as its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New Jersey, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New Jersey or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New Jersey. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the Superior Courts of the State of
New Jersey, sitting in Hudson County, New Jersey and federal courts for the
District of New Jersey sitting Newark, New Jersey, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

                              (g)      This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties hereto.

                              (h)      The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                              (i)      This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement. This Agreement, once executed
by a party, may be delivered to the other party hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

                              (j)      Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

                              (k)      The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

                              (l)      This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each Buyer and the Company have caused their
signature page to this Registration Rights Agreement to be duly executed as of
the date first above written.

COMPANY:
GLOBAL ENERGY, INC.

By: /s/ Asi Shalgi
Name: Asi Shalgi
Title: CEO

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each Buyer and the Company have caused their
signature page to this Registration Rights Agreement to be duly executed as of
the date first above written.

BUYER:
CORNELL CAPITAL PARTNERS, L.P.

By: Yorkville Advisors, LLC
Its: Investment Manager

By: /s/ Mark Angel
Name: Mark Angelo
Title: Portfolio Manager

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

    Address/Facsimile   Address/Facsimile     Number of Buyer   Number of
Buyer’s Buyer       Representative                     Cornell Capital Partners,
L.P.   101 Hudson Street – Suite 3700   101 Hudson Street – Suite 3700    
Jersey City, NJ 07303   Jersey City, NJ 07303     Facsimile:           (201)
985-8266   Facsimile:           (201) 985-8266         Attention: David
Gonzalez, Esq.


--------------------------------------------------------------------------------

EXHIBIT A

SELLING STOCKHOLDERS

 

AND PLAN OF DISTRIBUTION

Selling Stockholders

          The shares of Common Stock being offered by the selling stockholders
are issuable upon conversion of the convertible debentures and upon exercise of
the warrants. For additional information regarding the issuance of those
convertible notes and warrants, see “Private Placement of Convertible Debentures
and Warrants” above. We are registering the shares of Common Stock in order to
permit the selling stockholders to offer the shares for resale from time to
time. Except as otherwise notes and except for the ownership of the convertible
Debentures and the warrants issued pursuant to the Securities Purchase
Agreement, the selling stockholders have not had any material relationship with
us within the past three years.

          The table below lists the selling stockholders and other information
regarding the beneficial ownership of the shares of Common Stock by each of the
selling stockholders. The second column lists the number of shares of Common
Stock beneficially owned by each selling stockholder, based on its ownership of
the convertible debentures and warrants, as of ________, 200_, assuming
conversion of all convertible debentures and exercise of the warrants held by
the selling stockholders on that date, without regard to any limitations on
conversions or exercise.

          The third column lists the shares of Common Stock being offered by
this prospectus by the selling stockholders.

          In accordance with the terms of a registration rights agreement with
the selling stockholders, this prospectus generally covers the resale of at
least (i) _____ Conversion Shares issued and issuable pursuant to the
convertible debentures, and (ii) ______ warrant shares issued and issuable
pursuant to the warrants as of the trading day immediately preceding the date
the registration statement is initially filed with the SEC. Because the
conversion price of the convertible debentures and the exercise price of the
warrants may be adjusted, the number of shares that will actually be issued may
be more or less than the number of shares being offered by this prospectus. The
fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.

          Under the terms of the convertible debentures and the warrants, a
selling stockholder may not convert the convertible debentures or exercise the
warrants to the extent such conversion or exercise would cause such selling
stockholder, together with its affiliates, to beneficially own a number of
shares of Common Stock which would exceed 4.99% of our then outstanding shares
of Common Stock following such conversion or exercise, excluding for purposes of
such determination shares of Common Stock issuable upon conversion of the
convertible debentures which have not been converted and upon exercise of the
warrants which have not been exercised. The number of shares in the second
column does not reflect this limitation. The selling

--------------------------------------------------------------------------------

stockholders may sell all, some or none of their shares in this offering. See
"Plan of Distribution."

--------------------------------------------------------------------------------


    Maximum Number of Shares     Number of Shares Owned to be Sold Pursuant to
this Number of Shares Owned Name of Selling Stockholder Prior to Offering
Prospectus After Offering                 Cornell Capital Partners, L.P. (1)    
 

          (1)      Cornell Capital Partners, L.P. is a Cayman Island exempt
limited partnership. Cornell is managed by Yorkville Advisors, LLC. Investment
decisions for Yorkville Advisors are made by Mark Angelo, its portfolio manager.

--------------------------------------------------------------------------------

Plan of Distribution

          Each Selling Stockholder (the “Selling Stockholders”) of the common
stock and any of their pledgees, assignees and successors-in-interest may, from
time to time, sell any or all of their shares of common stock on the __________
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling shares:

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;

 * block trades in which the broker-dealer will attempt to sell the shares as
   agent but may position and resell a portion of the block as principal to
   facilitate the transaction;

 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;

 * an exchange distribution in accordance with the rules of the applicable
   exchange;

 * privately negotiated transactions;

 * broker-dealers may agree with the Selling Stockholders to sell a specified
   number of such shares at a stipulated price per share;

 * through the writing or settlement of options or other hedging transactions,
   whether through an options exchange or otherwise;

 * a combination of any such methods of sale; or

 * any other method permitted pursuant to applicable law.

          The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

          Broker-dealers engaged by the Selling Stockholders may arrange for
other brokers-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the Selling Stockholders (or, if any broker-dealer
acts as agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

          In connection with the sale of the common stock or interests therein,
the Selling Stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume. The Selling
Stockholders may also enter into option or other

--------------------------------------------------------------------------------

transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

          The Selling Stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. In no event shall any broker-dealer receive fees, commissions and markups
which, in the aggregate, would exceed eight percent (8%).

          The Company is required to pay certain fees and expenses incurred by
the Company incident to the registration of the shares. The Company has agreed
to indemnify the Selling Stockholders against certain losses, claims, damages
and liabilities, including liabilities under the Securities Act.

          Because Selling Stockholders may be deemed to be “underwriters” within
the meaning of the Securities Act, they will be subject to the prospectus
delivery requirements of the Securities Act including Rule 172 thereunder. In
addition, any securities covered by this prospectus which qualify for sale
pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather
than under this prospectus. There is no underwriter or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholders.

          We agreed to keep this prospectus effective until the earlier of (i)
the date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any volume limitations by reason of Rule
144(k) under the Securities Act or any other rule of similar effect or (ii) all
of the shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

          Under applicable rules and regulations under the Exchange Act, any
person engaged in the distribution of the resale shares may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of the common stock by the Selling Stockholders or
any other person. We will make copies of this prospectus available to the
Selling Stockholders and have informed them of the need to deliver a

--------------------------------------------------------------------------------

copy of this prospectus to each purchaser at or prior to the time of the sale
(including by compliance with Rule 172 under the Securities Act).

--------------------------------------------------------------------------------

EXHIBIT B

OTHER DISCLOSURES

 

See attachment provided separately.

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Attention:

          Re:      GLOBAL ENERGY, INC.

Ladies and Gentlemen:

          We are counsel to Global Energy, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the Buyers named therein (collectively, the
“Buyers”) pursuant to which the Company issued to the Buyers shares of its
Common Stock, par value $0.001 per share (the “Common Stock”). Pursuant to the
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Buyers (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the Company’s obligations under the Registration Rights Agreement, on
____________ ____, the Company filed a Registration Statement on Form ________
(File No. 333-_____________) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Buyers as a selling stockholder there under.

          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the Securities Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

Very truly yours,

[Law Firm]

By: _______________________________________________

cc:      [LIST NAMES OF BUYERS]

--------------------------------------------------------------------------------